Robert D. Thomas, Jr., CPG 10314 5040 Pleasant View Drive, Sparks, Nevada, USA 89434 Emailrdtxplore@earthlink.net To:United States Securities and Exchange Commission The Toronto Stock Exchange British Columbia Securities Commission Alberta Securities Commission Ontario Securities Commission Autorité des marchés financiers Rubicon Minerals Corporation Re:Rubicon Minerals Corporation (the “Company”) I, Robert D. Thomas, Jr. CPG., do hereby consent to the filing of the written disclosure regarding the technical report entitled “Exploration Activities of Rubicon Minerals Corporation on the Phoenix Gold Project, Red Lake Ontario for the period January 2006 to October 2008” and dated January 9, 2009 (the “Technical Report”) in the Form 40-F Annual Report and the Annual Information Form both dated March 31, 2009. I certify that I have read the written disclosure being filed and that it fairly and accurately represents the information in the Technical Report or that supports the disclosure. I also consent to the use of my name in the Company’s Form 40-F Annual Report and the Annual Information Form both dated March 31, 2009. Dated this31stday of March, 2009. Signed:“Rob Thomas” Rob Thomas, Robert D. Thomas, Jr., CPG 10314
